FILED
                                                                                                 4/27/2021
                              UNITED STATES DISTRICT COURT                             Clerk, U.S. District & Bankruptcy
                              FOR THE DISTRICT OF COLUMBIA                             Court for the District of Columbia

CHARLES AWUSIN INKO-TARIAH,                    )
                                               )
                 Plaintiff,                    )
                                               )
        v.                                     )       Civil Action No. 1:21-cv-00815 (UNA)
                                               )
                                               )
WASHINGTON POST, et al.,                       )
                                               )
                 Defendants.                   )

                                  MEMORANDUM OPINION

        This matter is before the court on plaintiff’s pro se complaint and application for leave to

proceed in forma pauperis (“IFP”). The court will grant plaintiff’s IFP application and dismiss

the complaint for lack of subject matter jurisdiction, see Fed. R. Civ. P. 12(h)(3). Plaintiff has also

filed a motion for appointment of counsel which will be denied as moot.

        Plaintiff, a resident of the District of Columbia, sues the Washington Post and two

psychiatrists affiliated with the Federal Medical Center located in Butner, North Carolina (“FMC

Butner). He alleges that, while he was incarcerated at FMC Butner, the psychiatrists intentionally

defamed him by authoring false “forensic evaluation reports” regarding his mental health, which

were then presented to his sentencing court. He also alleges that the Washington Post published,

and disseminated both nationwide and worldwide, defamatory articles about him throughout

August 1988, in which defendant attributed fabricated details regarding a “subway fire” and

plaintiff’s alleged involvement. As a result of the actions, plaintiff contends that he has suffered

a loss in reputation and that the “American public” was incited against him. He demands $1.5

billion in damages from the Washington Post and $10 million from each of the FMC Butner

psychiatrists.
       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be

complete diversity between the parties, which is to say that the plaintiff may not be a citizen of the

same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking relief in the

district court must at least plead facts that bring the suit within the court’s jurisdiction. See Fed.

R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action. See Fed. R. Civ. P.

12(h)(3).

       It is a “well-established rule” that the diverse citizenship requirement be “assessed at the

time the suit is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991);

see also Morton v. Claytor, 946 F.2d 1565 (D.C. Cir. 1991) (Table) (“Complete diversity of

citizenship is required in order for jurisdiction to lie under 28 U.S.C. § 1332.”); Bush v. Butler,

521 F. Supp. 2d 63, 71 (D.D.C. 2007) (“For jurisdiction to exist under 28 U.S.C. § 1332, there

must be complete diversity between the parties, which is to say that the plaintiff may not be a

citizen of the same state as any defendant.”).

       Here, the complaint is one for defamation, which is a common law tort, 1 and thus fails to

present any federal question under 28 U.S.C. § 1331. Plaintiff has equally failed to establish

diversity of citizenship. As indicated, plaintiff resides in the District, and he sues the Washington


1
       To the extent that plaintiff attempts to sue the FMC Butner psychiatrists under the Federal
Tort Claims Act (“FTCA”), he may not do so. “Claims that fall under one of the exceptions to the
FTCA must be dismissed for lack of subject matter jurisdiction. . . Under one such exception, the
FTCA exempts from its waiver of sovereign immunity any claim ‘arising out of’ libel or slander.’
” Edmonds v. United States, 436 F. Supp. 2d 28, 35 (D.D.C. 2006) (citing Sloan v. Dep't of Housing
and Urban Dev., 236 F.3d 756, 759 (D.C. Cir. 2001) and 28 U.S.C. §§ 1346(b), 2680(h)).
Post, which is also located in the District, thus defeating complete diversity. See 28 U.S.C. §

1332(c) (explaining that a corporation “shall be deemed a citizen of every State . . . by which it

has been incorporated and of the State . . . where it has its principal place of business.”).

       Consequently, this case will be dismissed without prejudice. A separate order accompanies

this memorandum opinion.



                                               __________/s/_____________
Date: April 27, 2021                              TIMOTHY J. KELLY
                                                United States District Judge